Celebrezze, C.J.,
dissenting. Unlike the majority, I am unwilling to believe that the so-called average person lacks the ability to comprehend what is, by even the lowest grammatical standards, the unambiguous summary of the proposal which appeared on the instant petitions. In my view, the reasonably intelligent and literate person would not have been misled into believing that the proposed zoning change would affect the entire 105.96 acre tract of land and not solely the 1.603 acre tract. The summary clearly states that the zoning change would affect only the 1.603 acre tract. The court of appeals correctly observed that:
“It is clear from the summary that the change of zoning applied only to the 1.603 acres, which was specifically stated to be a portion of the 105.96 acre tract.”
The majority latches on to selected language in the summary which allegedly relates to the 105.96 acre tract and thereby concludes that the entire summary was ambiguous. That conclusion does not at all follow. The proposed zoning change related entirely to the 1.603 acre tract and to no other portion of the land. Thus, the language “for the use in the production of asphaltic concrete and a continuation of sand and gravel quarry operation” likewise relates to the small tract which would be affected by the zoning change.
Accordingly, I would affirm the judgment of the court of appeals, dissolve the stay, and allow the election to proceed.
O’Neill, J., concurs in the foregoing dissenting opinion.